Citation Nr: 1242751	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  09-06 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for PTSD.  

3.  Entitlement to service connection for a scar on the back/shoulder as a residual of a gunshot wound. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel
INTRODUCTION

The Veteran had active military service from May 1950 to August 1953 and September 1961 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board notes that the September 2008 rating decision denied entitlement to service connection for a scar on the lower back as a residual of a gunshot wound and during the pendency of the appeal the Veteran clarified the location of the scar and a May 2010 rating decision denied entitlement to service connection for a scar on the shoulder as a residual of a gunshot wound.  Thus, the issue on appeal is now as reflected on the title page. 

By way of history, a December 1994 rating decision denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran did not appeal and the December 1994 rating decision became final.  In November 2007 the Veteran filed a petition to reopen his claim and the September 2008 rating decision denied the Veteran's petition.   Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claim, because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first address whether new and material evidence has been presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The now reopened issue of entitlement to service connection for PTSD is remanded  to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues herein decided has been accomplished.  

2.  By way of a December 1994 rating decision, the RO denied the Veteran's claim for service connection for PTSD, finding that the Veteran only had a provisional diagnosis.  The Veteran did not appeal that decision and it became final. 

3.  The additional evidence received since the December 1994 RO rating decision is neither cumulative nor redundant of evidence previously of record; it relates to previously unestablished facts necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim for service connection for PTSD.

4.  The Veteran's scar on the back/shoulder as a residual of a gunshot wound is due to the Veteran's military service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by a scar on the back/shoulder as a residual of a gunshot wound was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Here the decision below is granting in full the benefits sought on appeal.  Accordingly, even assuming that an error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 


II. Analysis

Petition to Reopen

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  When a determination of the agency of original jurisdiction is affirmed by the Board of Veterans' Appeals, such determination is subsumed by the final appellate decision.  38 C.F.R. § 20.1104. If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record. 

In determining if new and material evidence has been received, the evidence is generally presumed to be credible. See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium); Justus v. Principi, 3 Vet. App. 510 (1992).   In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996). 

By the way of an December 1994 rating decision the RO denied the Veteran's claim of service connection for PTSD, in part because the Veteran only had a provisional diagnosis of PTSD until the documentation of combat experience (as stated in the September 1994 VA examination report).  The Veteran did not file a substantive appeal and the December 1994 rating decision became final.  

In November 2007 the Veteran submitted a petition to reopen his previously denied claim of entitlement to service connection for PTSD.  Since the December 1994 RO decision the Veteran submitted private treatment records, VA treatment records, a March 2011 VA determination, and his own statements.  New evidence may be deemed material and thus sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In March 2011 the VA determined that based on the available documents, it is likely that the Veteran was in a hostile environment, to include witnessing a friend of his kill himself, other people killed, and someone that had gone berserk.  Thus, it was determined that the Veteran's stressor was now conceded.  The Board finds that the March 2011 VA determination that the stressor is now conceded is new and material because it goes to establishing a basis for the Veteran's September 1994 diagnosis, which was part of the December 1994 RO denial.  Therefore, the Board determines that the evidence submitted since the December 1994 rating decision is new and material, and thus to this extent only, the claim for service connection for PTSD is reopened.  

The Board concludes that evidence submitted since the December 1994 RO rating decision is new and material and, thus, the claim for service connection for PTSD is reopened.  Moreover, additional development of evidence will be undertaken (see the below remand) before the issue of entitlement to service connection for PTSD is addressed on a de novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991). 





Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he currently has a scar on his shoulder/back that is the result of an in-service gunshot wound.   In March 2010 a statement was submitted by a friend of the Veteran; he stated that in the Spring of  1962 hr was involved in a training exercise and as he was running in the woods he accidently shot the Veteran in the back with a round of blank ammunition and the Veteran was taken to the base hospital for treatment.  After a careful review of the Veteran's claims file and by granting the Veteran the benefit of the doubt the Board finds that service connection must be granted for a scar on the Veteran's shoulder/back as a residual of a gunshot wound. 

The Veteran's service treatment records are silent for any complaints, treatment, or diagnosis of an in-service gunshot wound to the back/shoulder or of any scars to the back/shoulder.  In addition, the Veteran's August 1963 Report of Medical Examination for Separation from the U.S. Navy stated that there were no defects noted.  On the Veteran's September 1961 Report of Medical Examination for Enlistment the only identifying body marks, scars, tattoos was on the Veteran's forearm.  The Veteran's July 1964 Report of Medical Examination for Reenlistment listed the Veteran's identifying body marks, scars, tattoos as normal.  Also, while there were numerous notations on the Veteran's July 1968 Report of Medical Examination for Separation nothing was marked for identifying body marks, scars, tattoos.  Thus, the Board finds that there is no evidence in the Veteran's service treatment records of any in-service gunshot wound to the Veteran's shoulder/back.  

The Veteran was afforded a VA examination in June 2012 and it was noted that on the left side of the posterior trunk, inferior to the scapula superficial there was a circular, lightly hypopigmented scar.  Also in June 2012, a VA addendum opinion was given.  It was stated that the Veteran's claims file was reviewed; the VA examiner stated that the Veteran's scar was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that he could not find any evidence of treatment for the Veteran's currently claimed left blank gunshot wound to his posterior thorax.  The VA examiner also stated that the Veteran's treatment record showed an anterior chest x-ray but there was no documentation of why the Veteran had the x-ray.

After a careful review of the Veteran's claims file, the Board finds that by granting the Veteran the benefit of doubt service connection for scar on the back/shoulder as a residual of a gunshot wound.  There is only one medical opinion of record  and it is against the Veteran's claim.  The Board notes that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  While the VA examiner states that the Veteran's scar is at least likely as not related to service because there is nothing in the Veteran's service treatment records the Board finds that the VA examiner did not take into consideration the Veteran's credible statements.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, a layperson can certainly provide an eyewitness account of a veteran's visible symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In addition, the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Throughout the course of his communications with VA, the Veteran has consistently maintained that he was shot during service.  In addition, a statement was submitted by the shooter who stated that not only did he shoot the Veteran but he then saw the Veteran go get treatment for his gunshot wound.  Since the Veteran is competent to report on the nature of his observable symptoms and the buddy statement supports the Veteran's contentions the Board finds that such consistency makes the Veteran's statements credible.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt that within the range or probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In sum, the Board finds that the Veteran has a current diagnosis of scar on the back/shoulder.  While the VA examiner states that there is nothing in the Veteran's service treatment records of a gunshot wound the Veteran has submitted his own statements as well as, the statements of the person who shot him during service. Therefore, by extending the benefit of the doubt to the Veteran, service connection is warranted in this case.  


ORDER

As new and material evidence to reopen the claim for service connection for PTSD has been received, the appeal to this extent is allowed subject to further action discussed herein below.  

Service connection for scar on the back/shoulder as a residual of a gunshot wound is granted. 


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted for the now reopened issue of entitlement to service connection for PTSD.  

The Veteran asserts that his PTSD stressors is that he witnessed his friends and other people kill themselves and that he witnessed someone going berserk, sometimes after receiving Dear John letters.  This was during his two tours in the Republic of Vietnam (May 1965 to May 1966 and June 1967 to September 1968). In March 2011 the VA determined that based on the available documents, it is likely that the Veteran was in a hostile environment, to include witnessing a friend of his kill himself, other people killed, and someone that had gone berserk.  Thus, it was determined that the Veteran stressors were now conceded.  Therefore, the Board finds that the Veteran meets the stressor element for service connection for PTSD.  

While the Veteran was diagnosed with PTSD by a private examiner in November 1993 and by a VA examiner in September 1994 there is no current diagnosis of record; instead, the Veteran's claims file includes a diagnosis of a depressive disorder with an onset date of 2006.  Thus, the Board finds that the Veteran should be scheduled for a VA examination in order to determine if he has a current diagnosis of PTSD and if so is at least likely as not related to the Veteran's reported and conceded stressor.   If the Veteran is found to not have a current psychiatric diagnosis then the VA examiner must discuss the November 1994 and September 1994 PTSD diagnoses.  

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)


1.  Obtain and associate with the claims file all updated VA and private treatment records.

2.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his PTSD.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding whether a psychiatric condition is due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer all of the following questions:

A) Does the Veteran have a current diagnosis of PTSD?

B) If the Veteran has a current diagnosis of PTSD, is it at least likely as not (50 percent or greater probability) related to any aspect of the Veteran's military service?

In rendering an opinion the VA examiner must discuss the following:

* The November 1993 diagnosis.

* The December 1994 VA examination.

In rendering his/her opinion, the VA examiner should discuss all opinions of record.  A full and complete rationale for all opinions expressed is required. Please note that the Veteran's stressor has been verified.  

3.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the remaining claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


